t c memo united_states tax_court george h and evelyn g cooper petitioners v commissioner of internal revenue respondent docket no filed date on the facts held ps have not established that they are entitled to deduct on their federal_income_tax return ordinary and necessary business_expenses in excess of the amount allowed by r and petitioners are liable for the late filing addition_to_tax under sec_6651 i r c george h cooper pro_se roberta d repasy for respondent memorandum findings_of_fact and opinion nims judge respondent determined a deficiency in petitioners' federal_income_tax for in the amount of dollar_figure and an addition_to_tax for that year under sec_6651 in the amount of dollar_figure all section references are to sections of the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues remaining for decision are whether petitioners are entitled to deduct certain alleged business_expenses incurred by george h cooper petitioner in excess of dollar_figure the amount allowed by respondent and whether petitioners are liable for the late filing addition_to_tax under sec_6651 the limitation on the amount of petitioners' claimed schedule a miscellaneous_itemized_deductions is a mechanical adjustment the allowable_amount of such deductions will be calculated under rule using the amount of petitioners' adjusted_gross_income determined as a result of this proceeding the amount of self-employment_tax due on the income that petitioner received from con tex inc is also a mechanical adjustment the amount of which will also be calculated under rule findings_of_fact some of the facts have been stipulated and are so found petitioners resided in london england when they filed their petition from july through date petitioner performed services as an independent_contractor for con tex inc the stubs detached from the checks for services which petitioner received from con tex inc reveal that of the total amount petitioner received from date to date dollar_figure represented reimbursed expenses in addition of the dollar_figure petitioner received on date dollar_figure represented reimbursed expenses thus petitioner's expense reimbursement from con tex inc totaled dollar_figure opinion in an opening statement preceding his testimony petitioner represented to the court that he was engaged by con tex inc as a contract worker in connection with a contract that con tex inc had with ford motor company ford to introduce certain systems and procedures to ford petitioner stated that con tex inc was terminated by ford after months and that both he and con tex inc ended up losing money petitioner testified that insofar as his services as a contract worker were concerned con tex inc agreed to reimburse him for air fares and accommodations that he would incur along the way but that he was expected to pay some of his own expenses in anticipation of further contracts the parties agree that petitioner incurred expenses of dollar_figure for which he was reimbursed and that the dollar_figure is included in the agreed upon dollar_figure which petitioner received from con tex inc in thus the net_income which petitioner received from con tex inc totaled dollar_figure neither the dollar_figure the dollar_figure nor petitioner's relationship with con tex inc is disclosed on petitioners' return petitioners claim that they are entitled to deduct as ordinary and necessary business_expenses amounts in excess of the dollar_figure reimbursement falls short in at least two respects petitioners have failed to show that any such excess expenditures were ordinary and necessary expenses_incurred in a trade_or_business and they have failed to substantiate the amount of any such excess petitioner's testimony that he was expected to pay some of his own expenses over and above those for which he was reimbursed is vague and self-serving and wholly unsupported by any other credible_evidence sec_162 permits a deduction for the ordinary and necessary expenses paid_or_incurred during the tax_year in carrying_on_a_trade_or_business such expenses must be ordinary and necessary in the conduct of the taxpayer's business and directly attributable to such business the term does not include nondeductible personal living or family_expenses sec_1_162-17 income_tax regs in addition expenses paid_or_incurred for travel entertainment and meals are not deductible unless substantiated by adequate_records or corroborating evidence of the amount of the expense the time and place of travel or entertainment the business_purpose of the expense and the business relationship to the taxpayer of the beneficiary of the expense sec_274 petitioner submitted various documents purporting to substantiate his claimed excess expenses in addition he submitted several summaries of his expenses the documents and summaries submitted by petitioner and the testimony he presented at the time of trial fail to substantiate his claimed excess expenses indeed although petitioner testified that he kept meticulous records he stated that one of the summaries he prepared from these records was a probable chronology of the travel he undertook on behalf of con tex inc he also admitted that not all of the documents he submitted in support of his claimed deductions pertained to his work for con tex inc furthermore at least one of the airline itineraries submitted by petitioner pertains to travel by petitioner's wife evelyn cooper petitioner admitted that this travel was not related to his work for con tex inc in addition a ticket for travel in date submitted by petitioner does not relate to petitioner's work for con tex inc since he did not even begin such work until date therefore petitioner's records were not precise as he maintains and are not reliable furthermore despite petitioner's mischaracterized meticulous record keeping the various summaries he prepared from his records each set forth a different amount of his alleged expenses for example a spreadsheet allegedly prepared by petitioner to assist his return preparer with the preparation of petitioners' tax_return purports to show that petitioner incurred expenses of dollar_figure relating to his work with con tex inc this summary also purports to show that petitioner was reimbursed dollar_figure for such expenses by contrast a summary of expenses prepared by petitioner and presented to the examining agent in this case states that petitioner incurred business_expenses totaling dollar_figure relating to his work with con tex inc during the tax_year a third summary purporting to show the expenses_incurred by petitioner and which allegedly takes into account amounts set forth on documents included within several exhibits prepared by petitioner states that petitioner incurred dollar_figure in expenses during the tax_year yet the amounts set forth on the documents total only dollar_figure finally a summary prepared by petitioner for purposes of the trial of this case and about which petitioner testified that it was a probable chronology of his business travel during the tax_year reports that petitioner incurred business_expenses totaling dollar_figure during the tax_year when asked which of these amounts was accurate petitioner stated that the actual expenses that i incurred is none of these these are different treatments of information at the time that i was asked to provide information if petitioner is unable to accurately determine the amount of his expenses for the tax_year he cannot expect the court to do so from the jumble of data he has submitted petitioner has also failed to show that the claimed expenses were ordinary and necessary for the conduct of business indeed petitioner testified that with the exception of meals unless client or staff related he was reimbursed by con tex inc for all expenses that legitimately contributed to its business lastly petitioner has not met the strict requirements of sec_274 as to his claimed travel entertainment and meals expenses petitioner provided no evidence as to how much of his claimed meals expense was reimbursable ie client or staff related and how much he actually paid out of his own pocket we accordingly hold that petitioners are not entitled to deduct business_expenses in excess of the amount allowed by respondent sec_6651 provides for an addition_to_tax of percent per month for each month or part of a month for which a return is late the aggregate not to exceed percent a taxpayer has a nondelegable duty to file a timely return but can avoid the addition_to_tax for failing to do so by affirmatively showing that the delinquency was due to reasonable_cause and not due to willful neglect sec_6651 the taxpayer bears the burden of proving both that the failure did not result from willful neglect and that the failure was due to reasonable_cause 469_us_241 if the taxpayer does not meet this twin burden the imposition of the addition_to_tax is mandatory 32_tc_479 affd 283_f2d_227 8th cir petitioners maintain that they should not be liable for the addition_to_tax under sec_6651 even though their return for the tax_year which was due on date was not filed until date petitioner testified that near the time their return was due to be filed he and his wife were moving to england he stated that he turned over all of his records to his return preparer for his use in preparing the return petitioner also testified that his return preparer told him that petitioners did not owe any taxes for their tax_year the implication apparently intended by petitioner through his testimony regarding his return preparer appears to be that the filing delinquency was somehow the fault of the return preparer and not petitioners' petitioner also testified that he did not recall telling the return preparer that he had earned any income from con tex inc the largest single source of petitioners' income for as a matter of fact petitioners have presented no evidence that their return was actually prepared by someone other than themselves the return filed date contains no signature other than those of petitioners and bears no indication that it was prepared by anyone other than them but assuming for the sake of argument that petitioners' return was prepared by someone other than themselves petitioners still have not met their burden_of_proof reliance on another to timely file a return is not reasonable_cause for the delinquent filing of a return taxpayers still have a duty to ascertain and meet the statutory deadline which petitioners have not done united_states v boyle supra see also radabaugh v commissioner tcmemo_1992_572 massengill v commissioner tcmemo_1986_159 even if petitioners were told by a return preparer that it was unnecessary to file a return that would not excuse them from the late filing addition in the absence of proof that adequate_disclosure of their income was made to the preparer we hold that petitioners are liable for the late filing addition_to_tax under sec_6651 the amount to be determined under rule to reflect the foregoing decision will be entered under rule
